Title: From George Washington to James Clinton, 4 May 1781
From: Washington, George
To: Clinton, James


                        Dear Sir

                            Head Quarters New Windsor May 4th 1781.
                        
                        Instantly on the receipt of your Letter of the 16th Ulto (which came to hand in two days from the date) I
                            dispatched a Copy of it to Congress; enforcing thereby the pointed representations, and earnest sollicitations, I was
                            making at that moment, respecting the supplies of the Army: how far Congress will be able to devise ways & means
                            for immediate releif, or induce the States to comply with their former requisitions, I cannot determine—but in the mean
                            time every possible exertion should be used, to obtain Bread from this State, and meat from the Counties of Massachusetts
                            most contiguous to you—And where persuasion, intreaty, & requisition fail of success, Military Coertion must be
                            made use of.
                        Rather than the Garrison of Fort Schuyler should fall; and the Frontier be again desolated & laid
                            waste, I am persuaded the State will make a great effort to afford a supply of flour for the Troops in that quarter—And I
                            confess, I see no other alternative, under our present circumstances.
                        With respect to provision of the meat kind; it must principally be drawn from the Deposits in the State of
                            Massachusetts nearest to you—Mr Oliver Phelps the State Agent (at Springfield I believe) will be able to inform at what
                            places & in what quantities the salted meat has been put up, for the use of the Continent. If you are not able to
                            have these Provisions transported, by the Public officers or to obtain Teams for the purpose, by an impress granted by the
                            Civil Authority—You will be at liberty to adopt compulsory Measures, and collect Teams by Military force, in such a
                            Manner, as to distress the Possessors of them as little as possible. Great prudence & effectual coertion, will be
                            necessary, and may be combined.
                        There is a quantity of Fish putting up on this River, of which the Troops at the Northward, may also have a
                            proportion. I am Dear Sir With great esteem & regard Your Most Obedt Servt
                        
                            Go: Washington
                        
                    